DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
The filing on 07/14/2022 amended claims 2, 12, and 13.  Claims 2-13 are pending and rejected on new grounds of rejections necessitated by the amendment/s of claim 2.

Claim Rejections - pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2, 3, 5, and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishikawa (US 20100128234 A1) in view of Aizawa ‘035 (US 20110194035 A1).
Regarding claim 2, Nishikawa teaches a magnification optical system to form an enlarged image of an object (P; Fig. 8, 9, 20, 21, 31, 32, 42, 43, 53, 54, 65, and 66), comprising: a refractive optical system (L1) including a plurality of lens groups; a curved mirror (L2) to reflect light which passes through the lens groups; a first focus structure (L12) to perform focus adjustment to move at least one of the lens groups of the refractive optical system along a normal line of a conjugate surface on an object side (at P; [0159], [0161]) and does not move a lens (in L11) having a conjugate-side lens surface of the refractive optical system closest to the object (P).  Nishikawa further teaches the first focus structure (L12) performs the focus adjustment with different focus adjustment amounts on a top and a bottom of a screen ([0161]).
Nishikawa does not explicitly teach a second focus structure to perform the focus adjustment, by moving at least the lens only along an axis of the refractive optical system, to (1) change a first distance between the lens and the conjugate surface on the object side, and (2) change a second distance between the curved mirror and the lens wherein the second focus structure is a structure distinct from the first focus structure, the second focus structure is fixed after adjustment of focus of the second focus structure, light passes through at least a part the second focus structure before passing through a lens of the first focus structure, and the light is reflected by the curved mirror after passing through the lens of the first focus structure to form the enlarged image of the object.
Kitabayashi teaches a second focus structure (213-217; Fig. 4-15) to perform the focus adjustment, by moving at least the lens only along an axis of the refractive optical system, to (1) change a first distance between the lens and the conjugate surface on the object side, wherein the second focus structure is a structure distinct from the first focus structure (rotation mechanism shown as the pins protruding from the front part of barrel 31), the second focus structure is fixed after adjustment of focus of the second focus structure, light passes through at least a part the second focus structure before passing through a lens of the first focus structure (Fig. 4-15; [0110]-[0123]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishikawa with Kitabayashi; because it allows correction of lens position during assembly to reduce production cost ([0123] of Kitabayashi).
Neither Nishikawa nor Kitabayashi teaches the second focus structure performs the focus adjustment to change the second distance between the curved mirror and the lens.
Aizawa ‘035 teaches the second focus structure (17) performs the focus adjustment to change the second distance between the curved mirror and the lens (Fig. 1, 2, 4, and 6; [0044]-[0046]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishikawa and Kitabayashi with Aizawa ‘035 which consequently results in the first focus structure not moving when the second focus structure is moved, the curved mirror not moving when the second focus structure is moved, and the light being reflected by the curved mirror after passing through the lens of the first focus structure to form the enlarged image of the object; because it allows correction of lens position during assembly to reduce production cost and it improves alignment flexibility.
Regarding claim 3, the combination of Nishikawa, Kitabayashi and Aizawa ‘035 consequently results in the second focus structure (213-217 of Kitabayashi) is disposed within an interior of the case, and is not accessible from outside of the case (Fig. 4-15 of Kitabayashi).
Regarding claim 5, the combination of Nishikawa, Kitabayashi and Aizawa ‘035 consequently results in the second focus structure (213-217 of Kitabayashi) cannot be change from outside of the case (Fig. 4-15 of Kitabayashi).
Regarding claim 7, the combination of Nishikawa, Kitabayashi and Aizawa ‘035 consequently results in the first focus structure (L12 of Nishikawa) and the second focus structure (213-217 of Kitabayashi) are independent of each other (Fig. 8, 9, 20, 21, 31, 32, 42, 43, 53, 54, 65, and 66 of Nishikawa; Fig. 4-15 of Kitabayashi).
Regarding claim 8, the combination of Nishikawa, Kitabayashi and Aizawa ‘035 consequently results in the second focus structure (213-217 of Kitabayashi) comprises a screw mechanism (S1; Fig. 4-15 of Kitabayashi).
Regarding claim 9, the combination of Nishikawa, Kitabayashi and Aizawa ‘035 consequently results in the second focus structure (213-217 of Kitabayashi) comprises a lens barrel (3; Fig. 4-15 of Kitabayashi) including a screw mechanism (S1 of Kitabayashi).
Regarding claim 10, the combination of Nishikawa, Kitabayashi and Aizawa ‘035 consequently results in the second focus structure (213-217 of Kitabayashi) comprises a protrusion mechanism (S12 of Kitabayashi).
Regarding claim 11, Nishikawa, as combined with Kitabayashi and Aizawa ‘035, further teaches a mirror system (L2, M1, M2) which includes the curved mirror and at least one other mirror (M1, M2).
Regarding claim 12, Nishikawa, as combined with Kitabayashi and Aizawa ‘035, further teaches the first focus structure adjusts a blur in a center and periphery of an enlarged image of the object (P).
Regarding claim 13, the combination of Nishikawa, Kitabayashi and Aizawa ‘035 consequently results in the second focus structure (213-217 of Kitabayashi) adjust a blur in a center and periphery of an enlarged image of the object (Fig. 6 and 7 of Kitabayashi).

Claim 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishikawa (US 20100128234 A1) in view of Kitabayashi (US 20050105063 A1) and Aizawa ‘035 (US 20110194035 A1) and in further view of Adachi (US 20080218705 A1).
Regarding claims 4 and 6, neither Nishikawa, Kitabayashi, nor Aizawa ‘035 teaches the first focus structure comprises a lever to move the first focus structure.
Adachi teaches having a lever (201a) to move the first focus structure (Fig. 8; [0043]-[0045]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishikawa, Kitabayashi and Aizawa ‘035 with Adachi; because it allows a simple and effective focusing adjustment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection necessitated by the amendment/s of claim 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882